Dismissed and Memorandum Opinion filed June 13, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00150-CV

                         HELEN TALBERT, Appellant
                                        V.
                        MAGNOLIA GROVE, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1126275

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed February 14, 2019. The clerk’s
record was filed February 27, 2019. The reporter’s record was not filed. No brief
was filed.

      On May 7, 2019, this court issued an order stating that unless appellant filed
a brief on or before June 6, 2019, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.

                                  PER CURIAM


Panel consists of Justices Wise, Jewell, and Hassan.




                                         2